Citation Nr: 1529055	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  10-44 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an eye disorder, as residuals of a left orbital fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran had active service from March 1983 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran's claim was subsequently transferred to the RO in Chicago, Illinois.

The Board observes that the Veteran was previously service-connected for residuals of a left orbital fracture in a November 2005 rating decision; a noncompensable disability rating was assigned, effective July 26, 2004.  In March 2009, he claimed entitlement to service connection for vision impairment of the left eye, as secondary to service-connected residuals of a left orbital fracture.  During the course of his appeal, in a September 2014 rating decision, the RO recharacterized the grant as residuals of a traumatic brain injury (TBI) due to left orbital fracture and migraine headaches as residuals of a TBI.  

The Veteran's claim was previously before the Board in November 2014.  Following completion of the requested development, a supplemental statement of the case was issued in February 2015.  The claim was returned to the Board.  



FINDINGS OF FACT

1.  The Veteran was treated in service for an orbital fracture of the left eye.

2.  The Veteran has a pain and scar of the left interior orbital, as residuals of a left eye orbital fracture.  


CONCLUSION OF LAW

Residuals of an orbital fracture of the left eye, including a scar and pain of the left interior orbital, were incurred in peacetime service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board has reviewed the Appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Appellant's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, including refractive error, are not considered diseases or injuries for VA purposes, and provide no basis for service connection.  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as those are not a diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless the defect was subjected to a superimposed disease or injury that created additional disability.  

Service treatment records note that the Veteran was admitted to the hospital following an injury on August 17, 1983 when he was hit in the left eye and periorbital area by a two-by-four.  On physical examination, the Veteran complained of blurring but he had equal pupils which were round and reactive to light and accommodation.  X-rays revealed a nondisplaced fracture of the left zygomatic complex area.  Ophthalmology cleared his eye and confirmed the x-ray impression.  There was a determination of no treatable significant injury around the left eye and he was placed on a weekend pass.  

The Veteran was also seen for emergency care and treatment on March 31, 1985 with complaints of left eye laceration.  The Veteran reported that he had been hit in the face by a barracks door.  He complained of blurred vision in left eye.  Physical examination demonstrated 20/20 vision in left eye, anterior chamber clear, well-defined disc/cup borders, and normal examination.  There was a laceration of the lateral aspect of the upper lid, and ecchymosis was present on the lower and upper lid.  Assessment was facial contusion/black eye with laceration.

The Veteran underwent VA examination in June 2009.  After review of the claims file and physical examination of and interview with the Veteran, the examiner diagnosed the Veteran as having refractive error with presbyopia, myokymia, physiologic optic nerve head cupping versus glaucoma suspect, and foreign body sensation in left eye.  The examiner noted that there was no vision loss in the left eye related to the orbital fracture, that he had a mild refractive error and age-related presbyopia.  The examiner noted that there was no diplopia or extraocular muscle restriction.  The examiner noted that the Veteran reported a foreign body sensation ("pressure") in the left eye in left downgaze.  She noted that it was not possible to determine the exact etiology of the sensation or whether it was related to the left orbital fracture without resorting to mere speculation.

VA treatment records show that the Veteran has a scar of the interior orbital of the left eye.  (See March 2005 and July 2009 VA treatment reports).

The Veteran underwent another VA examination in January 2015.  He reported a history of left eye pain and diplopia.  Following a physical examination and review of the Veteran's claims file, the VA examiner found that the Veteran had pain of the left eye, which was not due to a diagnosable disorder and could not be measured in terms of severity.  The VA examiner stated that ocular evaluation was normal other than complaints of pain, and that no diplopia was manifested upon examination; extraocular muscles had normal range of motion and there was normal orthophoria alignment.  Nonetheless, the VA examiner concluded that the Veteran's subjective complaints of pain were more likely than not the result of the in-service fracture of the orbital of the left eye.  

The Board finds that the evidence of record demonstrates service connection for pain and scar of the left interior orbital, as residuals of a left eye orbital fracture, is warranted.   The Board acknowledges that the June 2009 VA examiner found that the etiology of the Veteran's left eye pressure and pain could not be determined and that the January 2015 VA examiner found that the Veteran's pain of the left eye could not be diagnosed as a specific disorder.  However, the Board observes that the January 2015 VA examiner found that the pain is related to the left eye orbital fracture in service.  The Board finds that the January 2015 VA examiner's inability to diagnosis the pain as a separate disorder, apart from the left eye orbital fracture, particularly in light of evidence of a scar of the left eye interior orbital, does not mean that the Veteran does not have residuals of the in-service left eye orbital fracture.  To find otherwise would disregard disregarded the Veteran's credible lay statements of on-going symptoms in the years since service and would ignore the January 2015 VA examiner's own opinion that the Veteran's left eye pain was causally related to his in-service left eye orbital fracture.

The Board observes that the Veteran was diagnosed with refractive error and age-related presbyopia, and that the November 2014 Board remand requested an opinion as to whether the Veteran's there was a superimposed left eye disorder as a residual of the left eye orbital fracture.  However, as previously discussed, the only residuals of the left eye orbital fracture found upon examination are pain and a scar of the left interior orbital.  In this regard, there was no superimposed left eye vision disorder upon ocular examination.  The Board reiterates that the January 2015 VA examination showed normal extraocular movement and orthophoria alignment; there was no diplopia or other vision impairment due to the left eye orbital fracture.  The Board also observes that the Veteran's representative, in arguing for service connection of left eye pain as a residual of the left eye orbital fracture in the May 2015 Informal Hearing Presentation, conceded that there was no superimposed eye disorder or vision impairment.  To the extent that he has refractive error and age related changes, such are not diseases of injuries for compensation purposes.

The Board also finds that the Veteran's competent and credible statements support a nexus between his current manifestations of pain and scar of the left interior orbital, as residuals of a left eye orbital fracture.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008).  The Board acknowledges that there is some conflict in the record as to whether the pain and scar of the left interior orbital constitute residuals of a left eye orbital fracture for purposes of VA disability benefits, but nonetheless points out that the record clearly reflects findings which are consistent with the injury and symptomatology shown in service, as well as a finding that the Veteran had a scar of the interior orbital of the left eye.

In resolving all reasonable doubt in the Veteran's favor, service connection for pain and scar of the left interior orbital, as residuals of a left eye orbital fracture, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for pain and scar of the left interior orbital, as residuals of a left eye orbital fracture, is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


